DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority benefits from CN202010704341.2 filed in China on 07/21/2020. The priority documents were electronically retrieved on 08/02/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14-20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by LEE et al., (US-20210200365-A1, hereinafter as, LEE).  

In regards to claims 1, 18, LEE discloses a display panel and method for manufacturing a display panel (display panel, fig. 6, para 0035), comprising a display substrate (fig. 6, display substrate 110), and a touch electrode (either TE1 or TE2, fig. 6) and a plurality of anti-reflection structures arranged on one side of the display substrate (in light of applicant’s specification, PGPUB para 0046, plurality of color filters CF on upper side of the display, fig. 6), wherein the display substrate comprises a plurality of sub-pixels which are arranged at intervals (fig. 6, sub-pixels RGB disposed at intervals as shown), and an orthographic projection of the touch electrode on the display substrate is positioned in a space between adjacent sub-pixels of the plurality of sub-pixels (either one of the electrodes TE1 or TE2 are positioned between the sub-pixels in cross-sectional view, fig. 6); and an orthographic projection of each anti-reflection structure of the plurality of anti-reflection structures on the display substrate covers a corresponding sub-pixel in the plurality of sub-pixels (color filters cover the RGB sub-pixels, fig. 6, in the cross-sectional view as shown), and an orthographic projection of the plurality of anti-reflection structures on the display substrate is not overlapped with the orthographic projection of the touch electrode on the display substrate (fig. 6, color filters RGB do not overlap over the touch electrodes TE1 or TE2).
In regards to claim 16, LEE discloses the display panel of claim 1, wherein each of the plurality of sub-pixels comprises an organic light emitting diode (para 0057, an organic light emitting diode).
In regards to claim 17, LEE discloses a display apparatus, comprising the display panel of claim 1 (display device, fig. 1).
In regards to claim 14, LEE discloses the display panel of claim 1, wherein the touch electrode main body comprises a plurality of driving electrodes and a plurality of induction electrodes (fig.3, TX and RX electrodes); the plurality of driving electrodes extend along a first direction and are sequentially arranged along a second direction perpendicular to the first direction (fig. 3, TX electrodes in X direction arranged along Y direction in a perpendicular manner as shown); the plurality of sensing electrodes extend along the second direction and are sequentially arranged along the first direction (fig. 3, RX electrode in Y direction and arranged along the X direction in a perpendicular manner as shown), and each sensing electrode of the plurality of sensing electrodes comprises a plurality of sub-sections and a plurality of bridge parts (TE2 and BE2, fig.3); and the plurality of driving electrodes and the plurality of sub-sections of each of the plurality of sensing electrodes are arranged in a same layer and are insulated from each other (fig. 6, TE1 and the BE2 on the same touch insulating layer 430), the plurality of bridge parts are arranged on one side of the plurality of sub-sections of each of the plurality of sensing electrodes and the plurality of driving electrodes proximal to the display substrate (BE2, and TX as arranged, fig. 6), and are insulated from the plurality of driving electrodes and the plurality of sub-sections of each of the plurality of sensing electrodes (BE2 are insulated from TE1/TX and TE2, fig. 3, fig. 6), and the plurality of bridge parts connect the plurality of sub-sections into a whole (BE2 connects the TE2 while BE1 connects the TE1s, fig.3).
In regards to claim 15, LEE discloses the display panel of claim 14, wherein orthographic projections of the plurality of driving electrodes, the plurality of sensing electrodes, and the plurality of bridge parts on the display substrate all fall into the space between adjacent sub-pixels of the plurality of sub-pixels (fig. 6, TE1, TE2 and BE1 and BE2 disposed between the adjacent sub-pixels RGBs).
In regards to claim 19, LEE discloses the method of claim 18, wherein the preparing the display substrate comprises forming an encapsulation layer on the plurality of sub-pixels layer (layer 300- encapsulation layer, fig. 6, para 0043); and {grammar issue: the} forming a touch electrode and a plurality of anti-reflection structures on one side of the display substrate comprises forming the touch electrode having a touch electrode main body and a plurality of openings in the touch electrode main body on the encapsulation layer (fig. 6, touch electrodes TE1 TE2 and spaces/openings formed over the encapsulation layer 300), forming a first transparent insulating layer on the touch electrode (fig. 6, passivation layer 440), forming a plurality of anti-reflection structures on the first transparent insulating layer (color filters CF formed over passivation layer 440, fig. 6), and forming a second transparent insulating layer on the plurality of anti-reflection structures (layer 510 formed over color filters CF, fig. 6).
In regards to claim 20, LEE discloses the method of claim 19, further comprising, after forming the second transparent insulating layer: forming a black matrix on one side of the second transparent insulating layer distal to the display substrate such that an orthographic projection of the black matrix on the display substrate covers the space between adjacent sub-pixels of the plurality of sub-pixels (fig. 6, black matrix BM adjacent between sub-pixels), the orthographic projection of the black matrix on the display substrate covers an edge of the orthographic projection of the anti-reflection metal layer on the display substrate (fig. 6, an edge of BM touches the sub-pixel), and the orthographic projection of the black matrix on the display substrate covers the orthographic projection of the touch electrode on the display substrate (fig. 6, BM covers the TE1s and TE2s in a cross sectional view as shown).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 recites the limitation “the touch electrode main body,” “the plurality of sensing electrodes” in the rows of the claim as highlighted. 14. The display panel of claim 1, wherein the touch electrode main body comprises a plurality of driving electrodes and a plurality of induction electrodes; the plurality of driving electrodes extend along a first direction and are sequentially arranged along a second direction perpendicular to the first direction; the plurality of sensing electrodes extend along the second direction and are sequentially arranged along the first direction, and each sensing electrode of the plurality of sensing electrodes comprises a plurality of sub-sections and a plurality of bridge parts; and the plurality of driving electrodes and the plurality of sub-sections of each of the plurality of sensing electrodes are arranged in a same layer and are insulated from each other, the plurality of bridge parts are arranged on one side of the plurality of sub-sections of each of the plurality of sensing electrodes and the plurality of driving electrodes proximal to the display substrate, and are insulated from the plurality of driving electrodes and the plurality of sub-sections of each of the plurality of sensing electrodes, and the plurality of bridge parts connect the plurality of sub-sections into a whole.  

There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, the examiner considers the induction electrodes as the sensing electrodes. 

Allowable Subject Matter
Claims 2-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 2, LEE discloses the display panel of claim 1, LEE does not disclose “wherein the anti-reflection structure comprises at least one anti-reflection metal layer and at least two transparent insulating layers, the at least two transparent insulating layers and the at least one anti-reflection metal layer are alternately stacked in sequence, and each of the at least one anti-reflection metal layer is sandwiched between two corresponding adjacent transparent insulating layers of the at least two transparent insulating layers.”  
Claims 3-13 depend from claim 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627